Citation Nr: 0411680	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  01-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for hepatitis C at a noncompensable rate and 
increased the veteran's disability rating for PTSD to 30 
percent.  The veteran voiced disagreement with these ratings 
in November 2000.  Subsequent to the January 2000 Statement 
of the Case, the veteran's substantive appeal from that same 
month specifically indicated that he was only pursuing an 
appeal of his hepatitis C claim.  As such, that is the only 
issue that has been perfected for appellate review by the 
Board.  See 38 C.F.R. § 20.200, 20.202 (2003).  Subsequently, 
the veteran's disability rating for hepatitis C was increased 
to 10 percent disabling via a February 2004 rating decision.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that in February 2000, the veteran raised a 
claim of entitlement to a total disability rating based on 
individual unemployability.  The Board refers this claim to 
the RO for appropriate action.

This matter is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

A February 2001 letter from a private physician (Joseph L. 
Webster, Sr., MD.), indicates that the veteran was to be 
exempt for any and all activities that required increased 
energy utilization and states that the veteran's underlying 
medical condition made it very difficult for the veteran to 
maintain gainful employment.  The letter also reflects that 
the veteran also had exposure to hepatitis C viral liver 
disease and multiple other medical problems.  The letter does 
not specifically indicate the underlying medical condition to 
which the private physician refers.  This needs clarification 
before the veteran's hepatitis C claim can be fairly 
adjudicated.

Furthermore, an August 2002 pre-determination notice from the 
veteran's employer indicated that the veteran had been 
suspended without pay due to sleeping on the job.  A 
September 2002 private polysomnography report contains 
impressions of fragmented sleep secondary to such things as 
obstructive sleep apnea and a periodic limb movement 
disorder.  As fatigue is a symptom used to rate the veteran's 
service-connected hepatitis C, clarification as to the cause 
of the veteran's sleep difficulties and resulting on-the-job 
difficulties is important to evaluating his claim.

Additionally, a July 2003 memorandum from the veteran's 
employer indicates that the veteran had been granted Family & 
Medical Leave while the attached physician certification (by 
Joseph L. Webster, MD), lists hepatitis C as the cause due to 
therapy the veteran began in May 2003.  These therapy records 
are pertinent to rating the veteran's hepatitis C claim and 
should be obtained.  Moreover, the veteran has identified 
that he receives VA treatment from VA medical facilities.  
These records should also be obtained before appellate review 
of his increased rating claim.  For this reason, and the 
reasons stated above, the Board concludes that the veteran 
should be afforded a VA examination to determine the current 
nature and extent of his service-connected hepatitis C before 
his claims can be properly evaluated.  See Suttman v. Brown, 
5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The Board notes that the veteran's disability rating for PTSD 
was increased to 50 percent disabling via a February 2004 
rating decision.  A statement from the veteran received that 
same month may be construed as a notice of disagreement with 
the rating decision.   A SOC has not been sent to the veteran 
regarding this issue.  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand 
the matter for issuance of an SOC.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  After obtaining the necessary release 
form, make reasonable efforts to obtain 
the veteran's private treatment and 
therapy records from his private 
physician, Joseph L. Webster, M.D., 1214 
North Magnolia Dr., Tallahassee, FL 
32308.  

3.  Obtain the veteran's VA treatment 
records from the VA medical facilities 
located in Tallahassee, Gainesville, and 
Lake City.

4.  Schedule the veteran for a VA liver 
examination to determine the current 
nature and extent of his service-
connected hepatitis C.  In describing the 
veteran's impairment, the examiner should 
specifically include the level and degree 
of the veteran's sleep difficulties and 
fatigue that are due to his service-
connected hepatitis C.  If the examiner 
cannot do so on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report and merely note 
all of the veteran's fatigue symptoms.  
Send the claims folder to the examiner 
for review.

5.  Readjudicate the veteran's claim for 
an increased rating claim for hepatitis 
C.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since February 2004.  An appropriate 
period of time should be allowed for 
response.

6.  After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran and his representative concerning 
the claim of entitlement to an increased 
rating for PTSD.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal in the event he 
desires review of this matter by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

